Citation Nr: 0824094	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  99-01 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of each hip, to include as secondary to service-
connected disability.  

2.  Entitlement to an increased rating for lumbar strain, 
currently evaluated 40 percent.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel
INTRODUCTION

The veteran (appellant) served on active duty service from 
April 1969 to January 1973, and from January 1975 to 
September 1981.  The appellant also had active duty from 
September 1981 to April 1985, but that period of time has 
been determined by an administrative decision dated in August 
1985 not to be eligible for VA benefits.  

This appeal initially came before Department of Veterans 
Affairs (VA) Board of Veterans' Appeals (Board) from a 
September 1998 VA rating decision of the North Little Rock, 
Arkansas Regional Office (RO) that declined to reopen the 
claims of service connection for hypertension and bilateral 
hearing loss, denied service connection for degenerative 
joint disease of the hips, and denied a rating in excess of 
20 percent for chronic lumbar strain.  

By a decision entered in April 2001, the Board reopened the 
claim for service connection for bilateral hearing loss, and 
remanded to the RO for further development the issues 
concerning service connection for bilateral hearing loss (on 
the merits) and degenerative joint disease of the left and 
right hips, whether new and material evidence had been 
received to reopen the claim for service connection for 
hypertension, and an increased rating for chronic lumbar 
strain.

In April 2003, the Board denied the issues cited above in 
their entirety.  The veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  By an Order dated in June 2004, the Court vacated 
the Board's April 2003 decision as to the issues of service 
connection for bilateral hearing loss, service connection for 
degenerative joint disease of the hips, and an increased 
rating for lumbar strain.  The case was remanded to the Board 
for further action in accordance with the Court's mandate.  

In September 2004, the Board remanded the case to the RO for 
additional development.  While the case was in remand status, 
the RO granted a 40 percent evaluation for the veteran's 
lumbar strain under Diagnostic Code 5237, and denied a claim 
for compensation under 38 U.S.C.A. § 1151.  The veteran 
disagreed with the denial and subsequently properly perfected 
his appeal of the § 1151 issue.  

In May 2006, the Board issued a decision that denied service 
connection for hearing loss and for degenerative joint 
disease of both hips, denied a rating greater than 40 percent 
for lumbar strain, and denied compensation under § 1151.  The 
veteran then appealed that decision to the Court.  In 
February 2008, the Court issued a Memorandum Decision that 
vacated the Board's decision to the extent that it denied 
service connection for degenerative joint disease of both 
hips and denied an increased rating for lumbar strain; the 
Court remanded the case as to those issues for further 
action.  The Court noted that the veteran had not appealed 
the Board's May 2006 determination concerning the hearing 
loss and § 1151 issues.  Therefore, the Board's decision as 
to those two issues is final.  38 C.F.R. § 20.1100(a) (2007).  

Further, while the veteran's appeal of the Board's May 2006 
decision was pending at the Court, the RO issued a rating 
decision in March 2007 that denied entitlement to a TDIU.  
The veteran perfected an appeal of that issue.  Thus, the 
issues before the Board are those listed on the first page of 
this decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, while the veteran's appeal of the issues 
concerning service connection for bilateral hip degenerative 
joint disease and an increased rating for lumbar strain was 
pending at the Court, the RO adjudicated his separate claim 
for a TDIU.  That adjudication included obtaining a VA 
compensation examination of the veteran's spine in 
October 2006.  The RO did not, however, issue a supplemental 
statement of the case (SSOC) that considered that evidence in 
relation to his claim for an increased rating for lumbar 
strain.  Nevertheless, now that the Court has issued its 
decision in the earlier appeal, VA's regulations require that 
an SSOC be issued.  See 38 C.F.R. § 19.31(b) (2007).  
Therefore, the increased rating issue must be remanded for 
that purpose.  

In addition, during the pendency of the appeal to the Court, 
the Court issued another decision that held that, for an 
increased compensation claim, 38 U.S.C.A. § 5103(a) requires, 
at a minimum, the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the 
claimant's demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44. 

The record does not reflect that the veteran has been 
provided adequate notice pursuant to Vazquez-Flores.  That 
defect will also be cured on remand.  

Further, the Court stated that it was error for the Board not 
to have considered the veteran's entitlement to an 
extraschedular rating for his lumbar strain under 38 C.F.R. 
§ 3.321(b) (2007).  Also, although the RO did consider that 
provision in its November 2002 SSOC, it has not subsequently 
done so in light of the additional pertinent evidence that 
has been received since November 2002.  

Moreover, as to the increased rating issue, and in light of 
the additional issue concerning the veteran's entitlement to 
a TDIU, another VA compensation examination should be 
scheduled for an examiner specifically to discuss the impact 
of the service-connected lumbar strain on the veteran's daily 
activities and on his employment.  

The Court's remand also stated that the June 2005 VA 
orthopedic compensation examination did not substantially 
comply with the Board's September 2004 remand instructions, 
in that the examiner did not address the question of whether 
the veteran's hip disorders were aggravated by his service-
connected lumbar strain.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998).  Therefore, the issue concerning service 
connection for bilateral hip disorders must also again be 
remanded to schedule the veteran for another examination for 
the examiner to specifically address the question of 
aggravation.  

Finally, the Board observes that action on the above two 
issues might well affect a determination on the TDIU issue.  
Accordingly, the TDIU issue is "inextricably intertwined" 
with the other issues, and final appellate consideration of 
that issue must be deferred, pending the additional 
development regarding the other issues requested in this 
remand.  

Accordingly, the case is REMANDED for the following actions:  

1.  Ask the veteran to identify all 
sources of treatment he has received for 
his service-connected disabilities, as 
well as for bilateral hip disabilities, 
since November 2005.  Then request copies 
of the records of all such treatment and 
associate with the claims file all 
records received.  

2.  Provide the veteran examples of the 
types of medical and lay evidence that he 
may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation - e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability - in 
particular, as that evidence related to 
the impact of the symptoms on the 
veteran's employment and daily life, 
pursuant to Vazquez-Flores.  

3.  Then, schedule the veteran for 
examinations to evaluate his service-
connected lumbar strain and his 
degenerative joint disease of both hips.  
The claims file must be provided to and 
be reviewed by the examiners in 
conjunction with their examinations.  
Each examiner should set forth in detail 
all current complaints and pertinent 
clinical findings concerning the 
veteran's lumbar strain and degenerative 
joint disease of each hip.  Each examiner 
should also discuss the impact of the 
veteran's symptoms on his daily 
activities and on employment, in addition 
to any further functional impairment on 
use, expressed as additional degrees of 
restricted motion, if possible.  Finally, 
the hip examiner should provide an 
opinion as to whether it is at least as 
likely as not (i.e., 50 percent 
probability or greater) that the 
degenerative arthritis of the hips was 
caused by or is aggravated by the service 
connected low back disorder. If 
aggravation is found, the examiner must 
offer an assessment of the extent of 
additional disability resulting from the 
aggravation.  All opinions should be 
supported by appropriate rationale.  

4.  Then, again consider the veteran's 
claims for service connection for 
degenerative joint disease of each hip, 
an increased rating for lumbar strain, 
and a total disability rating based on 
individual unemployability.  If the 
claims are not granted to the veteran's 
satisfaction, provide him and his 
representative, if any, with an SSOC and 
give them an opportunity to respond 
before returning the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


